Case 2:19-cv-01240-TAD-KK Document 18 Filed 02/05/21 Page 1 of 1 PageID #: 220




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                 LAKE CHARLES DIVISION


JULI H. ALLISON                                   :           DOCKET NO. 2:19-cv-1240

VERSUS                                            :           JUDGE DOUGHTY

BOYD RACING, LLC                                  :           MAGISTRATE JUDGE KAY


                                          JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 17] of the Magistrate

Judge previously filed herein, determining that the findings are correct under applicable law, and

noting the lack of objections to the Report and Recommendation in the record,

       IT IS ORDERED, ADJUDGED, AND DECREED that the second Motion to Dismiss

[doc. 13] filed by defendant Boyd Racing, LLC, d/b/a Delta Downs Racetrack Hotel & Casio be

GRANTED IN PART AND DENIED IN PART. The motion is GRANTED as to Plaintiff’s

retaliation claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq., for

failure to state a claim upon which relief can be granted, and that claim is DISMISSED WITH

PREJUDICE. The motion is DENIED as to Plaintiff’s retaliation claim under the Age

Discrimination in Employment Act of1967, 29 U.S.C. § 621, et seq.

       MONROE, LOUISIANA, this 5th day of February, 2021.


                                                      __________________________________
                                                         JUDGE TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
